Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented in the case. 

Priority
Applicant’s claim for the benefit of a prior-filed U.S. patent application Ser. No. 14/136,232 filed Dec. 20, 2013, issued as U.S. Pat. No. 10,466,872 is acknowledged.

Information Disclosure Statement

The information disclosure statements submitted on 09/03/2021, 03/09/2022, 05/13/2022, 10/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Objections
Claims 1 and 13-20 are objected to because of the following informalities: 
Claim 3, line 1 recites the phrase “wherein the definition is received via am interface” which should be “wherein the definition is received via an interface”
For the informalities above and wherever else they may occur appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17466938
16574839 (US11126332B2)
1. A method of providing a user interface, comprising: prior to building an application: 
 
obtaining, at a software development tool, a template that provides an interface for receiving structured user input; 
 
 
1. A method of providing a user interface, comprising: prior to execution of an application,
receiving, at a software development tool configured to build the application, a selection associated with a custom user interface event,
receiving, at the software development tool, a template in response to the selection, wherein the template provides an interface to customize interface events including 
receiving structured user input defining a customized interface event, 
interface to customize interface events including 
a definition of the custom user interface event including an identification of a data value to be associated with the custom user interface event, 
the structured user input defining a data value to be associated with the custom user interface event, an event scope, 
a definition of an event scope wherein the custom user interface event is consumable by page elements other than a first application user interface element that is associated with the custom user interface event and publishes the custom user interface event only within the defined event scope for consumption of the custom user interface event, 
 
 
wherein the custom user interface event is consumable by page elements other than a user interface element that publishes the custom user interface event only within the defined event scope, 
a definition of an event scope wherein the custom user interface event is consumable by page elements other than a first application user interface element that is associated with the custom user interface event and publishes the custom user interface event only within the defined event scope for consumption of the custom user interface event,
and one or more trigger events that trigger the custom user interface event to be published; and 
and one or more event triggers in response to which an instance of the custom user interface event is to be published; and
generating based at least in part on the structured user input, application user interface code,
generating programmatically, at the software development tool, based at least in part on the definition, an application user interface code configured to provide to a client, 
wherein during execution of the application, in response to at least one of the defined trigger events, the application user interface code publishes to a client an instance of the custom user interface event.
at runtime during execution of the application, an application user interface page including at least the first application user interface element which is configured to publish the instance of the custom user interface event with an associated data value, wherein the application user interface code is configured to cause the associated data value to be stored in a content cache from which the data value is read until another instance of the custom user interface event is published.
2. The method of claim 1, wherein the application user interface code is configured to cause the data value associated with the custom user interface event to be stored in a memory from which the data value is read until another instance of the custom user interface event is published.
1,  wherein the application user interface code is configured to cause the associated data value to be stored in a content cache from which the data value is read until another instance of the custom user interface event is published.
3. The method of claim 1, wherein the definition is received via am interface of the software development tool.
2. The method of claim 1, wherein the definition is received via a software development tool interface.
4. The method of claim 1, wherein the identification of the data value comprises an indication of a payload to be associated with the custom user interface event.
3. The method of claim 1, wherein the identification of the data value comprises an indication of a payload to be associated with the custom user interface event.
5. The method of claim 4, wherein the payload comprises a set of one or more parameters.
4. The method of claim 3, wherein the payload comprises a set of one or more parameters.
6. The method of claim 4, wherein the associated data value is stored in a structure associated with an event bus via which the instance of the custom user interface event is published.
5. The method of claim 3, wherein the associated data value is stored in a structure associated with an event bus via which the instance of the custom user interface event is published.
7. The method of claim 1, further comprising receiving a definition of the user interface element configured to publish the custom user interface event.
6. The method of claim 1, further comprising receiving a definition of the first application user interface element configured to publish the custom user interface event.
8. The method of claim 1, further comprising, receiving a definition of an additional application user interface element, the second application user interface element configured to subscribe to the custom user interface event.
7. The method of claim 1, further comprising, receiving a definition of a second application user interface element of the one or more application user interface elements, the second application user interface element configured to subscribe to the custom user interface event.
9. The method of claim 1, further receiving an expression to be evaluated in connection with consumption of the custom user interface event.
8. The method of claim 1, further receiving an expression to be evaluated in connection with consumption of the custom user interface event
10. The method of claim 9, wherein the expression includes the data value associated with the custom user interface event as an argument.
9. The method of claim 8, wherein the expression includes the associated data value as an argument.
11. The method of claim 10, wherein the associated data value is included in a payload associated with the instance of the custom user interface event.
10. The method of claim 9, wherein the associated data value is included in a payload associated with the instance of the custom user interface event.
12. The method of claim 11, wherein at least one user interface element is configured to use the expression to consume the instance of the custom user interface event and to perform a dynamic user interface action determined based at least in part on a result of evaluation of the expression.
11. The method of claim 10, wherein at least one application user interface element is configured to use the expression to consume the instance of the custom user interface event and to perform a dynamic user interface action determined based at least in part on a result of evaluation of the expression.
13-20 analogous to above
13-20 analogous to above


Although the claims at issue are not identical, they are not patentably distinct from each other because: (1) because different scopes of consumption does not significantly alter the invention in view of claim 1 of 11126332 and that nonstatutory double patenting includes rejections based on anticipation, a one-way determination of "obviousness," or a two-way determination of "obviousness." It is important to note that the "obviousness" analysis for nonstatutory double patenting is "similar to, but not necessarily the same as 103 (see MPEP 1504.06). Here, both cases use template which would provide structured input for defining events and publishing instances of code. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naghshineh (US 20090183092 A1 hereinafter Naghshineh) in view of Stumpf et al. (US 20130151571 A1 hereinafter Stumpf) and further in view of ABRAHAMI  (US 20130219263 A1 hereinafter ABRAHAMI).

As to independent claim 1, Naghshineh teaches a method of providing a user interface, comprising: prior to building an application:[designing ¶6] obtaining, at a software development tool, a template that provides an interface for receiving structured user input; [create applications with builder and templates ¶8 "create application components of the customizable application which includes templates"]
receiving structured user input defining a customized interface event, the structured user input defining a data value to be associated with the custom user interface event, an event scope, [template defines action/events with local or global functions (scope) ¶17 "defining events and actions (28) open up an application to any number of standard types of actions such as navigation, executing pre-defined events, populating data, etc. A group of actions and events (28) can be grouped together to form a local or global function. Events which are not pre-defined can still be written as a plug-in and used by the application."]
ABRAHAMI does not specifically teach wherein the custom user interface event is consumable by page elements other than a user interface element that publishes the custom user interface event only within the defined event scope.
However, Stumpf teaches wherein the custom user interface event is consumable by page elements other than a user interface element that publishes the custom user interface event only within the defined event scope, and [other namespaces for ui element data field consumption ¶82 "UI designer may be able to use UI element 306 to specify the data type and, in various embodiments, the namespace for which the data field 302 is valid for. In such an embodiment, various data fields may have different namespaces or scopes (e.g., local, global, etc.)"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the application designing disclosed by Naghshineh by incorporating the wherein the custom user interface event is consumable by page elements other than a user interface element that publishes the custom user interface event only within the defined event scope disclosed by Stumpf because both techniques address the same field of creating applications and by incorporating Stumpf into Naghshineh better meets client demands of user interfaces and improves control of backend data with less difficulty [Stumpf ¶3-4].
Naghshineh and Stumpf do no specifically teach one or more trigger events that trigger the custom user interface event to be published; and generating based at least in part on the structured user input, application user interface code, wherein during execution of the application, in response to at least one of the defined trigger events, the application user interface code publishes to a client an instance of the custom user interface event. 
However, ABRAHAMI teaches one or more trigger events that trigger the custom user interface event to be published; and [triggers for publishing ¶19 "receiver on a server to receive events caused by dynamic layout triggers from at least one client and a coordinator on the server to coordinate dynamic layout updates between the server and the at least one client";]
generating based at least in part on the structured user input, application user interface code, wherein during execution of the application, in response to at least one of the defined trigger events, the application user interface code publishes to a client an instance of the custom user interface event. [generates application for client using code files (stores local and server copy ¶130), ¶160 "the application is finally published and loaded into a server for access by the viewing clients." publishing updates (update contains values) caused by triggers ¶19 "receiver on a server to receive events caused by dynamic layout triggers from at least one client and a coordinator on the server to coordinate dynamic layout updates between the server and the at least one client"; ¶137]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the application designing disclosed by Naghshineh and Stumpf by incorporating the one or more trigger events that trigger the custom user interface event to be published; and generating based at least in part on the structured user input, application user interface code, wherein during execution of the application, in response to at least one of the defined trigger events, the application user interface code publishes to a client an instance of the custom user interface event disclosed by ABRAHAMI because all techniques address the same field of creating applications and by incorporating ABRAHAMI into Naghshineh and Stumpf improves events for concurrent use, feedback and dynamic data [ABRAHAMI ¶147].

As to dependent claim 3, the rejection of claim 1 is incorporated.  Naghshineh, Stumpf and ABRAHAMI further teach wherein the definition is received via an interface of the software development tool. [Naghshineh design tool ¶18]

As to dependent claim 4, the rejection of claim 1 is incorporated.  Naghshineh, Stumpf and ABRAHAMI further teach wherein the identification of the data value comprises an indication of a payload to be associated with the custom user interface event. [ABRAHAMI payload (parameters/information) ¶136-137]

As to dependent claim 5, the rejection of claim 4 is incorporated.  Naghshineh, Stumpf and ABRAHAMI further teach wherein the payload comprises a set of one or more parameters. [ABRAHAMI payload (parameters/information) ¶136-137]

As to dependent claim 6, the rejection of claim 4 is incorporated.  Naghshineh, Stumpf and ABRAHAMI further teach wherein the associated data value is stored in a structure associated with an event bus via which the instance of the custom user interface event is published. [ABRAHAMI stored on server¶19; publish through coordinator ¶137]

As to dependent claim 7, the rejection of claim 1 is incorporated.  Naghshineh, Stumpf and ABRAHAMI further teach receiving a definition of the user interface element configured to publish the custom user interface event. [ABRAHAMI receives edit events between clients and server defining elements of website ¶35; anchors define how its published ¶39]

As to dependent claim 8, the rejection of claim 1 is incorporated.  Naghshineh, Stumpf and ABRAHAMI further teach receiving a definition of an additional application user interface element, the second application user interface element configured to subscribe to the custom user interface event. [ABRAHAMI subscribed clients receive changes made by designer and other clients ¶137; ¶19]

As to dependent claim 9, the rejection of claim 1 is incorporated.  Naghshineh, Stumpf and ABRAHAMI further teach receiving an expression to be evaluated in connection with consumption of the custom user interface event. [ABRAHAMI evaluate events (with expression) with rules ¶234-235 "dynamic layout coordinator 170 may employ rules to evaluate and create automatic anchors, to determine when a dynamic layout trigger has been activated and to execute the dynamic layout changes based on the pertinent triggered dynamic layout events"]

As to dependent claim 10, the rejection of claim 9 is incorporated.  Naghshineh, Stumpf and ABRAHAMI further teach wherein the expression includes the data value associated with the custom user interface event as an argument. [ABRAHAMI pixel value expression ¶235]

As to dependent claim 11, the rejection of claim 10 is incorporated.  Naghshineh, Stumpf and ABRAHAMI further teach wherein the associated data value is included in a payload associated with the instance of the custom user interface event. [ABRAHAMI payload contains values for events ¶136-137]

As to dependent claim 12, the rejection of claim 11 is incorporated.  Naghshineh, Stumpf and ABRAHAMI further teach wherein at least one user interface element is configured to use the expression to consume the instance of the custom user interface event and to perform a dynamic user interface action determined based at least in part on a result of evaluation of the expression. [ABRAHAMI dynamic actions (change size position) ¶184]

As to independent claim 13, Naghshineh teaches a system, comprising:[system ¶6] a data storage device; and [repository ¶6] a processor coupled to the data storage device and configured to, prior to execution of an application: [computer processing ¶1 for designing interfaces ¶6]
obtain, at a software development tool, a template that provides an interface for receiving structured user input; [create applications with builder and templates ¶8 "create application components of the customizable application which includes templates"]
receive structured user input defining a customized interface event, the structured user input defining a data value to be associated with the custom user interface event, an event scope, [template defines action/events with local or global functions (scope) ¶17 "defining events and actions (28) open up an application to any number of standard types of actions such as navigation, executing pre-defined events, populating data, etc. A group of actions and events (28) can be grouped together to form a local or global function. Events which are not pre-defined can still be written as a plug-in and used by the application."]
ABRAHAMI does not specifically teach wherein the custom user interface event is consumable by page elements other than a user interface element that publishes the custom user interface event only within the defined event scope.
However, Stumpf teaches wherein the custom user interface event is consumable by page elements other than a user interface element that publishes the custom user interface event only within the defined event scope, and [other namespaces for ui element data field consumption ¶82 "UI designer may be able to use UI element 306 to specify the data type and, in various embodiments, the namespace for which the data field 302 is valid for. In such an embodiment, various data fields may have different namespaces or scopes (e.g., local, global, etc.)"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the application designing disclosed by Naghshineh by incorporating the wherein the custom user interface event is consumable by page elements other than a user interface element that publishes the custom user interface event only within the defined event scope disclosed by Stumpf because both techniques address the same field of creating applications and by incorporating Stumpf into Naghshineh better meets client demands of user interfaces and improves control of backend data with less difficulty [Stumpf ¶3-4].
Naghshineh and Stumpf do no specifically teach one or more trigger events that trigger the custom user interface event to be published; and generate based at least in part on the structured user input, application user interface code, wherein during execution of the application, in response to at least one of the defined trigger events, the application user interface code publishes to a client an instance of the custom user interface event. 
However, ABRAHAMI teaches one or more trigger events that trigger the custom user interface event to be published; and [triggers for publishing ¶19 "receiver on a server to receive events caused by dynamic layout triggers from at least one client and a coordinator on the server to coordinate dynamic layout updates between the server and the at least one client";]
generate based at least in part on the structured user input, application user interface code, wherein during execution of the application, in response to at least one of the defined trigger events, the application user interface code publishes to a client an instance of the custom user interface event. [generates application for client using code files (stores local and server copy ¶130), ¶160 "the application is finally published and loaded into a server for access by the viewing clients." publishing updates (update contains values) caused by triggers ¶19 "receiver on a server to receive events caused by dynamic layout triggers from at least one client and a coordinator on the server to coordinate dynamic layout updates between the server and the at least one client"; ¶137]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the application designing disclosed by Naghshineh and Stumpf by incorporating the one or more trigger events that trigger the custom user interface event to be published; and generate based at least in part on the structured user input, application user interface code, wherein during execution of the application, in response to at least one of the defined trigger events, the application user interface code publishes to a client an instance of the custom user interface event disclosed by ABRAHAMI because all techniques address the same field of creating applications and by incorporating ABRAHAMI into Naghshineh and Stumpf improves events for concurrent use, feedback and dynamic data [ABRAHAMI ¶147].

As to dependent claim 14, the rejection of claim 13 is incorporated.  Naghshineh, Stumpf and ABRAHAMI further teach wherein the identification of the data value comprises an indication of a payload to be associated with the custom user interface event. [ABRAHAMI payload (parameters/information) ¶136-137]

As to dependent claim 15, the rejection of claim 14 is incorporated.  Naghshineh, Stumpf and ABRAHAMI further teach wherein the application user interface code is configured to store the associated data value in a structure associated with an event bus via which the instance of the custom user interface event is published. [ABRAHAMI stored on server¶19; publish through coordinator ¶137]

As to dependent claim 16, the rejection of claim 13 is incorporated.  Naghshineh, Stumpf and ABRAHAMI further teach wherein the application user interface code is configured to cause the data value associated with the custom user interface event to be stored in a memory from which the data value is read until another instance of the custom user interface event is published Wood [cache updates when event occurs (cached until publish) ¶6 "synchronizing cache on the server with cache associated with the user interface only when a new event within the user interface occurs."]

As to dependent claim 18, the rejection of claim 17 is incorporated.  Naghshineh, Stumpf and ABRAHAMI further teach wherein the identification of the data value comprises an indication of a payload to be associated with the custom user interface event. [ABRAHAMI payload (parameters/information) ¶136-137]

As to dependent claim 19, the rejection of claim 18 is incorporated.  Naghshineh, Stumpf and ABRAHAMI further teach wherein the application user interface code is configured to store the associated data value in a structure associated with an event bus via which the instance of the custom user interface event is published. [ABRAHAMI stored on server¶19; publish through coordinator ¶137]

As to dependent claim 20, the rejection of claim 13 is incorporated.  Naghshineh, Stumpf and ABRAHAMI further teach wherein the application user interface code is configured to cause the data value associated with the custom user interface event to be stored in a memory from which the data value is read until another instance of the custom user interface event is published Wood [cache updates when event occurs (cached until publish) ¶6 "synchronizing cache on the server with cache associated with the user interface only when a new event within the user interface occurs."]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Naghshineh, in view of Stumpf and ABRAHAMI, as applied in claim 1 above, in view of Wood et al (US 20060259586 A1 hereinafter Wood).

As to dependent claim 2, Naghshineh, Stumpf and ABRAHAMI teach all the limitations as set for in the rejection of claim 1 that is incorporated. Naghshineh, Stumpf and ABRAHAMI do no specifically teach wherein the application user interface code is configured to cause the associated data value to be stored in a content cache from which the data value is read until another instance of the custom user interface event is published.
However, Wood teaches wherein the application user interface code is configured to cause the associated data value to be cached until another instance of the custom user interface event is to be published. [cache updates when event occurs (cached until publish) ¶6 "synchronizing cache on the server with cache associated with the user interface only when a new event within the user interface occurs."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the application designing disclosed by ABRAHAMI and Stumpf by incorporating the wherein the application user interface code is configured to cause the associated data value to be cached until another instance of the custom user interface event is to be published disclosed by Wood because all techniques address the same field of creating applications and by incorporating Wood into ABRAHAMI and Stumpf improves security and convenience with development in collaborative environments through server caching. [Wood ¶9].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Zhou et al. (US 20110238437 A1) teaches an interface to generate a form that supports data scope across fields of data (see ¶16, ¶31)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143